Title: To Benjamin Franklin from Sarah Browne, 12 April 1755
From: Browne, Sarah
To: Franklin, Benjamin


Sir,
Philadelphia, April 12, 1755
I will give you as exact a description of my sister’s case as I can. First she complained of a slow fever, and then of sudden stitches in her side; which she would compare to the prick of a pin; and would slap her side with her hand, which never failed giving her relief for some time. She then began to complain of a pain in her shoulder, and that would be more violent and last longer, the pains increasing and being more frequent, she would say it was just like the sting of a Bee. Afterwards she began to complain of a pain under her shoulder, just below the shoulder blade. She said it had form’d itself into three points: it was always worst in the night. This was her case for about ten months: her pains then began to be violent, and she would scream out, and would beg me to pound her back, or shoulder, which I did for 10 or 15 minutes at a time, and slap’d her side. I then spoke to Doctor T. Bond. He advis’d her to ride, but she was at the time so ill, that she could neither sit up nor lie down half an hour together; and said it was impossible for her to set on horseback, and that it would kill her: the Doctor insisted upon it; and she to please us (as she said) would try. She had hardly got out of town, before she found a great alteration for the better; and before she reach’d Francfort, was perfectly easy. She went to Trenton that day; to Princeton the next; and continued riding three weeks every day; came home, as she thought, in perfect health, and continued so for two weeks. She was then taken with a violent pain in her side. Doctor Bond order’d her to be let blood; which was done immediately, but to no purpose. She was then blister’d, but all in vain, her pains still increasing. She was then put under a course of physic, but still to no purpose. It would be too tedious to relate all the medicines that were applied.
She next complained of a quirling pain, that wou’d last three or four hours with the utmost violence; and nothing would relieve her but strong anodines; and, when their force were over, she would be awak’d with a violent pain under her shoulder; which she could compare to nothing but a great bull-dog tearing her liver. She would lie, to all appearance, in the agonies of death, five or six hours, without the least intermission, untill she took another anodine.
She then began to swell; first her feet, then her legs, and at length her whole body, except her hands and arms; but there was one spot under her shoulder, that might be cover’d with a hand, more puff’d than any other part, and extremely sore: her soreness was very great from head to foot; but she said it pointed at that spot. We used divers pultices; one of which was made of rye-meal, honey, and Castile soap, and it had not been on half an hour, before the pain left that spot, and she said it was the best pultice she ever had. She lay tolerably easy for about half an hour, and then began to scream out with a violent drawing pain at the bottom of the small ribs; and said the pains were drawing over to the left side. She said it was a drawing pain at the small ribs, and a tickling pain at her back; at the same time, all who saw her, judg’d her to be in the agonies of death. The Doctor, at my request, gave her an anodine; which reliev’d her for a few hours. It was about four o’clock when she took this anodine: at eleven she took another; and at eight next morning a third. She continued in this agony for three days, when all at once she scream’d out, and said the quirling pain was got into her stomach; call’d for all her friends, and took leave of them in a most affectionate manner. She herself and all present expected her last moment was at hand. The agonies she was in cannot be express’d. From that time nothing would stay on her stomach, except strong brandy or geneva punch; and nothing would give any tolerable ease, except strong anodines. She has taken two and three hundred drops in a day; which had no other effect, but to enable her to converse with her friends. For about three weeks she continued in this constant agony, and then felt a sudden change; and calling to her nurse, ask’d if she did not perceive an alteration. She said yes, but that she hoped it was for the better: my sister said she hoped so too, but said it was for death: for though the quirling pain was gone, her swallow was gone with it also; and her stomach was closed, but felt no pain. This was about two o’clock on Thursday morning; and at eleven in the forenoon she voided by stool the first of a worm: and about four in the afternoon that part which you saw. I am Sir, &c.
Sarah Browne
